FILED
                             NOT FOR PUBLICATION                               JUL 21 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAGJEET SINGH GILL,                                No. 08-72277

               Petitioner,                         Agency No. A099-344-291

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jagjeet Singh Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Sangha v. INS, 103 F.3d

1482, 1487 (9th Cir. 1997), and we deny the petition for review.

       Gill testified police searched for him because of their belief that he could

become politically active like his father, their belief that Gill had connections to

militants, their desire to take revenge for his father’s past political activities, and an

investigation regarding a convict who escaped from jail. Substantial evidence

supports the agency’s finding that Gill failed to establish that a protected ground

was one central reason for the police’s interest in him. See id. at 1490-91; see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he REAL ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Accordingly, Gill’s asylum and withholding of removal

claims fail. See Dinu v. Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004).

       Substantial evidence also supports the agency’s denial of CAT relief because

Gill failed to establish it is more likely than not that he will be tortured if returned

to India. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




                                             2                                     08-72277